Detailed Action

Preliminary Amendment

1.	Entry of applicant’s preliminary amendments dated 8-25-20 and 9-14-20 into the application file are acknowledged.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/914,594, filed on 2-25-16.

Specification

3.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains drawing figure reference numerals and it contains legal phraseology in particular the term “said”.  Correction is required.  See MPEP § 608.01(b).

Election/Restrictions

4.	Applicant’s election of Species E in the reply filed on 9-7-22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 56-66 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9-7-22.

Double Patenting

5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 47-55 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 47-56 of copending Application No. 17/383,553 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 47-56 of the ‘553 reference are substantially similar to claims 47-55 of the present application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 47- is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by U.S. Patent No. 7,861,676 to Kates.
Referring to claim 47, Kates discloses an animal feeder having a housing – at 508,808, comprising an aperture – at the bottom of 508 and 808, for a food bowl – see bowls below the housings 508,808 in figures 5 and 8, and having a door – at 504,804, for covering the aperture – see figures 5 and 8, the feeder comprising a door mechanism to control movement of the door over the aperture – see automatic control of the door detailed in column 17 line 36 to column 18 line 22, wherein the feeder comprises, an antenna – at 502,505,802,803, for reading an RFID tag of an animal – at 101,102, a processor – at 501,801, for detecting authorization of the animal based on the read RFID tag – see for example column 17 line 36 to column 18 line 22, a communications interface – at 103-129, configured to allow the feeder to provide status information to a user or remote location – see at 105,108,112 and figure 1 and column 17 line 36 to column 18 line 22, wherein the door mechanism is configured to control the door to at least partially uncover the aperture in response to a the authorization detection – see for example column 17 line 36 to column 18 line 22.
Referring to claim 48, Kates further discloses the communications interface enables the feeder to provide the status information to the user or the remote location via a wireless link – see at 103,104,108,112 in figure 1.
Referring to claim 49, Kates further discloses the communications interface enables the feeder to provide the status information to the user or the remote location via a radio link to an internet-connected hub device – see at 103,108,112 in figure 1.
Referring to claim 50, Kates further discloses the communications interface provides a direct connection to the internet via a wired, Wi-Fi, or cellular connection – see at 103,108,112in figure 1.
Referring to claim 51, Kates further discloses the communications interface allows the feeder to be remotely controlled by a user via a wireless link or via a remote site having an internet connection – see at 103,108,112 in figure 1 and see figures 6A-6B.
Referring to claim 52, Kates further discloses the communications interface enables an end user to access the status information via a mobile device or a website – see at 103,108,112 in figure 1.
Referring to claim 53, Kates further discloses a load cell – at 803, for weighing an amount of food placed in the feeder – see figure 8 and column 17 line 58 to column 18 line 22, and wherein the communications interface is further configured to provide the status information based on a result of the weighing to a remote site – see at 103,108,112 and figures 1, 6A-6B and 8 and column 17 line 58 to column 18 line 22.
Referring to claim 54, Kates further discloses the status information comprises one or more of feeding data, pet activity data, and pet health information – see pet feeding data and activity data in column 17 line 36 to column 18 line 22.
Referring to claim 55, Kates further discloses the feeding data comprises one or more of feeding times, a number of feeds, an amount of food consumed by at least one pet, and a food weight consumed by at least one pet – see at least number of feeds, amount of food and weight of food detailed in column 17 line 36 to column 18 line 22.

Conclusion

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to animal feeders in general:
	U.S. Pub. No. 2012/0199076 to Biede et al. – shows animal feeder

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643